—Upon a motion to strike out of the transcript certain irrelevant matter, and at the costs of plaintiff in error, the following opinion was filed by
Kingman, C. J.:
4. striking out máteí-f114 The counsel for defendants in error move to strike from the record certain portions thereof, as not being properly a part thereof. The motion must be sustained; and those parts of the record herein mentioned will be stricken out, and the costs of copying the same taxed to the plaintiff in error. The case has been to this court before, and the record as brought up *539contains many subpoenas for witnesses, precipes for subpoenas, the syllabus and opinion of this court, and the mandate thereof when the case was here before. None of these papers have anything to do with any of the issues in this case, and had nothing to do with the trial in the court below, and are interpolated into the record either to increase the bill of costs, or from ignorance, and must be stricken out at the costs of the plaintiff in error. Attorneys should see to it that the records be not incumbered with papers having no proper place in the record, and if clerks insist in inserting such papers against directions they ought not to be paid.
All the Justices concurring.